Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on March 23, 2022 is acknowledged.
                                             Status of the Application
2.  Claims 1-7 and 11-13 are pending under examination. Claims 8-10 and 14-20 were withdrawn from further consideration as being drawn to non-elected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow. While incorporation the limitations of claim 3, the amendment introduces new limitations (particles and ‘particles with UCST material applied thereto’, ‘ranging from’, ‘UCST material is a mixture’) in claims 1 and 5 and changed the scope of the claims.
Response to Arguments:
3. With reference to the rejection of claims 1, 3-7 and 11-13 under 35 USC 102(a)(1) as being anticipated by Kim et al., the Applicant’s amendment and the arguments were fully considered and the rejection has been withdrawn in view of the amendment reciting plurality of particles.
4. The rejection of claims 1-7 and 11-13 under 35 USC 102(a)(1) as being anticipated by Hindson et al. has been withdrawn in view of the amendment. However, the Applicant’s arguments were found unpersuasive. With reference to no teaching of meting said UCST particle in a denaturation step of PCR process, the arguments were found unpersuasive because the examiner cited portions of Hindson et al teach UCST particle is thermo-responsive having upper critical solution temperature (para 0124) that wherein said particle is selected from group consisting of agarose polymers, PEG and like (para 0107). As discussed in the previous office action the thermo-responsive or thermally degradable gel particle melts or denatures by thermal stimulus (para 0125, 0141, 0132) and Hindson teach use of said particle in PCR amplification wherein thermal cycling comprises a denaturing step which inherently degrades or melts the bead releasing the components of the bead. The rejection has been withdrawn herein in view of the amendment reciting new limitations that require particles (plurality) with UCST polymer material applied thereto, and UCST material is a mixture as opposed to the previous claims that require a UCST particle.
                   New Grounds of Rejections necessitated by the Amendment
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hutchison et al. (US 2018/0363050).
       Hutchison et al. teach particles with an upper critical solution temperature (UCST) material of claim 1, applied thereto provide UCST particles for PCR process, the particles comprising:
      a UCST polymer matrix having an upper critical solution temperature (UCST) ranging from 20°C to 90°C; and a PCR primer selected from the group consisting of a forward primer and a reverse primer and a combination thereof dispersed in the UCST matrix, or a probe of a target nucleic acid dispersed in the UCST polymer matrix (para 0160-0169 indicating plurality of droplets comprising bead attached primers, wherein the bead is hydrogel particle composed of cross linking polymer chains that include soluble polymer chains such as PEG, gelatin (UCST material) and para 0163-0169, 0179, 0013-0027) wherein the gel material is melted (degraded) in a denaturation step high temperature step of the PCR process (para 0167-0169, 0026) .
With reference to claim 2, Hutchison et al. teach that UCST particles comprising: one or more selected from the group consisting of gelatin, agarose (para 0164, 0154).
   With reference to claim 3, Hutchison et al. teach that the UCST particles are denatured in a PCR process (para 0167-0169).
     With reference to claim 4, Hutchison et al. teach that the probe of a target nucleic acid is a selective fluorescent probe (para 0130).
      With reference to claim 5, Hutchison et al. teach hydrogel fine particles for PCR to which, at least one primer selected from the group consisting of a forward primer and a reverse primer of target nucleic acid as a polymerase chain reaction (PCR) primer, or a probe of target nucleic acid is fixed, wherein the hydrogel fine particle comprises the upper critical solution temperature (UCST) particle, which is fixed to the fine particle, at least one primer among the forward primer and the reverse primer or the probe is comprised in the UCST particle and is fixed to the hydrogel fine particle, and the hydrogel fine particle has a porous structure that comprises pores (para 0163-0169).
With reference to claim 6, Hutchison et al. teach that one primer of the forward primer
and the reverse primer is comprised in the UCST particle, and the other primer that is
not comprised in the UCST particle is fixed to an inside of the pore of the hydrogel fine
particle (para 0154).
    With reference to claim 7, Hutchison et al. teach that the primer that is not comprised
in the UCST particle is fixed by a covalent bond or a peptide bond to a hydrogel
monomer inside the pore of the hydrogel fine particle (para 0013-0014, 0090).
     With reference to claim 11-12, Hutchison et al. teach a method of preparing the UCST particle comprising: a step of introducing at least one primer among a forward primer and a reverse primer of target nucleic acid or a probe of target nucleic acid to an upper critical solution temperature (UCST) material in a liquid phase, and performing mixing and coagulation to prepare the UCST particle a pre-polymer solution preparation step of mixing the prepared UCST particle, a hydrogel monomer, and a photo initiator to prepare a pre-polymer solution, in which the solution further comprises a primer that is not comprised in the UCST particle among the forward primer and the reverse primer when only one primer among the forward primer and the reverse primer is comprised in the UCST particle; and a step of ejecting the pre-polymer solution in a droplet form and curing the solution to prepare the hydrogel fine particle (para 0168-0169, 0178-0184).
   With reference to claim 13, Hutchison et al. teach that the method further comprising:
a washing step after the hydrogel fine particles are prepared (para 0177-0184). For all the above the claims are anticipated.
                                                       Conclusion
            No claims are allowable.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637